Were this a matter of first impression I should be inclined to doubt the interpretation placed by this court in the case ofParis v. Vasconcellos, 14 Haw. 590, upon the provisions of section 2762, R.L. 1915, as to the effect of a person owing the rent, before the actual issuance of the writ of possession, paying the rent due and all the costs and charges of the proceedings, but numerous legislatures have convened since February, 1903, when that case was decided, and in the absence of adverse legislation the ruling may be considered as having been acquiesced in and become a rule of property, from which nothing short of a conviction of error should induce me to depart. I therefore concur in the conclusion that the writ should be made perpetual. *Page 164